Citation Nr: 1123464	
Decision Date: 06/21/11    Archive Date: 06/28/11

DOCKET NO.  10-04 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for left-sided vestibular neuronitis.


REPRESENTATION

Appellant represented by:	Kentucky Center for Veterans Affairs


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel



INTRODUCTION

The Veteran had active military service from March 1988 to March 1992, from November 2002 to October 2003, and from June 2006 to June 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating actions of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  In October 2008, the RO granted service connection for left-sided vestibular neuronitis (10%, from June 19, 2007).  The Veteran disagreed with that assigned rating, and in March 2009, the RO awarded a higher evaluation of 30%, effective from June 19, 2007.  While the RO deemed that award a full grant of the benefit sought, the Veteran then perfected a timely appeal of that decision.  


FINDING OF FACT

The Veteran's service-connected left-sided vestibular neuronitis is manifested by dizziness and staggering, which occur daily.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent for left-sided vestibular neuronitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.87, Diagnostic Code (DC) 6204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a) (2010).  
Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, a pre-decisional notice letter dated in March 2008 complied with VA's duty to notify the Veteran with respect to the underlying issue of entitlement to service connection for left-sided vestibular neuronitis.  Specifically, this letter apprised the Veteran of what the evidence must show to establish entitlement to the benefit, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  In addition, it notified the Veteran of the criteria for assigning a disability rating and an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In any event, the Veteran's claim for service connection for left-sided vestibular neuronitis was granted by the October 2008 rating decision (which also evaluated the disability as 10 percent disabling, effective from June 19, 2007).  As noted above, the RO subsequently awarded a 30 percent evaluation effective from June 19, 2007.  The Veteran perfected a timely appeal with respect to the rating initially assigned to this service-connected disability.  Because the Veteran's claim was initially one for service connection, and because that initial claim has been granted, VA's obligation to notify the Veteran was met as the claim for service connection was obviously substantiated.  Id.  Additional VCAA notification regarding the downstream increased rating claim for this service-connected disability-the issue pertaining to this disorder that is currently on appeal-is not necessary.  Dingess, supra.  

Regarding VA's duty to assist, the RO obtained the Veteran's service treatment records (STRs), post-service medical records, and secured examinations in furtherance of his claim.  VA has no duty to inform or assist that was unmet.  The Veteran has not identified any additional pertinent medical records which have not been obtained and associated with the claims folder.

Pertinent VA opinions with respect to the issue on appeal were obtained in April 2008, September 2008, and January 2010.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examinations obtained in this case are sufficient, as they considered all of the pertinent evidence of record, including the statements of the Veteran, and provided explanations for the opinions stated as well as the medical information necessary to apply the appropriate rating criteria.  Thus, the Board finds that VA's duty to assist the Veteran in terms of obtaining appropriate VA examinations with respect to the issue adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4).  

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  The Board attempts to determine the extent to which the Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The United States Court of Appeals for Veterans Claims (Court) has indicated that a distinction must be made between a Veteran's dissatisfaction with original ratings and dissatisfaction with determinations on later filed claims for increased ratings.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Consequently, the Board will evaluate the Veteran's left-sided vestibular neuronitis as a claim for a higher evaluation of the original award.  Also, when an original rating is appealed, consideration must be given as to whether an increase or decrease is warranted at any time since the award of service connection, a practice known as "staged" ratings.  Id.  As discussed below, the Board concludes that staged ratings are not warranted in this initial rating claim.

During the current appeal, the Veteran has contended that he is entitled to a rating in excess of 30 percent for the service-connected left-sided vestibular neuronitis from June 19, 2007, due to the severity and frequency of his symptomatology.  The Board finds, however, that the pertinent medical findings, as shown in the examinations conducted during the current appeal directly address the criteria under which this service-connected disability is evaluated and are, thus, more probative than the subjective evidence of complaints regarding the severity of the pertinent symptomatology.

In this case, the Veteran has been diagnosed with left-sided vestibular neuronitis.  This service-connected disability is rated as 30 percent disabling under 38 C.F.R. § 4.87, DC 6204, which evaluates impairment from peripheral vestibular disorders.  

Specifically, pursuant to DC 6204, a 30 percent rating is warranted when there is dizziness and occasional staggering.  38 C.F.R. § 4.87, DC 6204 (2010).  A 30 percent rating is the highest evaluation assignable under DC 6204.  As the Veteran is in receipt of the highest evaluation available under DC 6204, the Board has considered whether a higher rating is available under a different diagnostic code.

In this regard, the Board observes that some medical records show a diagnosis of Meniere's disease.  Meniere's disease is evaluated under 38 C.F.R. § 4.87, DC 6205, which evaluates impairment from Meniere's syndrome (endolymphatic hydrops).  Specifically, pursuant to DC 6205, a 100 percent rating is warranted when there is hearing impairment with attacks of vertigo and cerebellar gait occurring more than once weekly, with or without tinnitus.  38 C.F.R. § 4.87, DC 6205 (2010).  A 60 percent rating is warranted when there is hearing impairment with attacks of vertigo and cerebellar gait occurring from one to four times a month, with or without tinnitus.  Id.  A 30 percent rating is warranted when there is hearing impairment without vertigo less than once a month, with or without tinnitus.  Id.

A note that follows the rating criteria provides that Meniere's syndrome should be evaluated either under those criteria or by separately evaluating vertigo (as a peripheral disorder), hearing impairment, and tinnitus, whichever method results in a higher evaluation.  But, evaluations for hearing impairment, tinnitus, or vertigo should not be combined with an evaluation under DC 6205.  Id.

After reviewing the evidence, the Board finds that an initial rating in excess of 30 percent is not warranted under DC 6205.  In this case, service connection for Meniere's syndrome has not been granted; rather, service connection for a vestibular disorder has been granted.  As the Veteran does not have service-connected Meniere's disease, the Board finds that DC 6205 cannot be used to evaluate the Veteran's service-connected disability.  

In this regard, the evidence indicates that the Veteran does not have Meniere's disease related to his service.  According to the Veteran's STRs, he complained of dizziness and vertigo beginning in April 2007.  His STRs did not show any diagnosis of Meniere's disease, but did show a diagnosis of benign paroxysmal positional vertigo.  According to post-service medical records, the Veteran's private physician, Dr. K.G. diagnosed his symptoms of vertigo, dizziness, and staggering as Meniere's disease.  She did not address whether the Veteran had hearing loss associated with his symptoms.  At a VA examination in April 2008, the examiner opined that the Veteran's dizziness that appeared to be vertigo did not appear to be positionally related and might be a component of Meniere like symptoms.  The examiner observed that the Veteran had associated hearing loss and tinnitus.  The examiner was unable to determine if it was related to the Veteran's military service and noted that it was possible that the Veteran's hearing loss and tinnitus were related to significant noise exposure to which he could have been exposed while on active duty.  

At a second VA examination in September 2008, the examiner opined that the Veteran's hearing loss might be related to noise exposure on active duty.  The examiner opined that the Veteran's physical examination likely showed left-sided vestibular weakness.  A history and physical consult in July 2008 indicates that although the Veteran was previously told that he had Meniere's disease, his symptom complex was more consistent with a diagnosis of vestibular neuronitis.  An audiological opinion regarding hearing loss was obtained in October 2008.  The examiner noted that the Veteran had hearing loss noted at entrance to his last period of service.  The examiner opined that hearing loss was not permanently aggravated by his last period of military service.  

At a third VA examination in January 2010, the examiner opined that the Veteran had Meniere's syndrome with hearing loss, aural fullness and pressure, tinnitus, and period disequilibrium and that it was less likely as not caused by or a result of acoustic trauma during military service.  The examiner based their negative nexus opinion on the Veteran's pattern of hearing loss, time interval, the Veteran's history, and method of service.  

Here, although the Veteran symptoms have been ascribed to both Meniere's disease and a vestibular disorder, the RO awarded service connection for left-sided neuronitis.  The only medical opinion regarding whether any diagnosis of Meniere's disease is related to acoustic trauma in service is that of the January 2010 examiner, who provided a negative opinion.  The medical evidence of record indicates that the Veteran's in-service symptoms of dizziness and vertigo have been associated with a diagnosis of left-sided neuronitis as opposed to Meniere's disease.  Furthermore, the Board observes that, although the Veteran does have hearing loss and tinnitus, service connection for hearing loss was denied in the October 2008 rating decision, although tinnitus due to acoustic trauma was granted.  As noted above, DC 6205 rates Meniere's syndrome based on hearing impairment with attacks of vertigo and cerebellar gait, with or without tinnitus.  In this case, the Veteran's symptom of hearing loss-a component of rating Meniere's disease-has not been associated with his service.  Therefore, based on a review of the evidence, the Board finds that DC 6205 used for rating Meniere's syndrome is not for application in determining whether an initial rating in excess of 30 percent is warranted at any time since the award of service connection.  

Additionally, none of the other diagnostic codes used for rating diseases of the ear can be used to award a higher rating.  The only other diagnostic codes that provide for ratings in excess of 30 percent besides DC 6205 are loss of auricle under DC 6207 and malignant neoplasm of the ear (other than skin only) under DC 6208.  38 C.F.R. § 4.87, DCs 6207, 6208 (2010).  In this case, the Veteran has not been shown to have loss of auricle or malignant neoplasm; therefore, those diagnostic codes are inapplicable.

Accordingly, and based on this evidentiary posture, the Board concludes that the totality of the evidence of record has not shown that the Veteran's left-sided vestibular neuronitis symptoms warrant a schedular rating in excess of the currently assigned 30 percent evaluation.  The Board finds, therefore, that the evidence of record does not support the criteria required a higher rating under a different diagnostic code.  

Thus, because a higher rating is not warranted under any of the appropriate diagnostic codes available to rate diseases of the ear, the Veteran can only be awarded a rating in excess of 30 percent on an extraschedular basis.  However, as discussed in detail below, the Board finds that consideration of an extraschedular rating is not warranted because the current evidence of record does not show that the Veteran's left-sided vestibular neuronitis disability has resulted in frequent periods of hospitalization or in marked interference with employment.  See 38 C.F.R. § 3.321 (2010).  

In this regard, the Board notes that it is undisputed that the Veteran's vestibular disability has an adverse effect on employability, but it bears emphasis that the schedular rating criteria are designed to take such factors into account.  The Board observes that the evidence does show that the Veteran missed many days of work, purportedly as a result of his left-sided vestibular neuronitis, which resulted in his having to apply for leave under the Family and Medical Leave Act (FMLA).  However, it bears emphasis that the schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2010).  In this case, the very problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life and his employment.  38 C.F.R. §§ 4.10, 4.40.  The Board acknowledges that the Veteran has daily attacks of dizziness and staggering, which affect his daily life.  However, to reiterate, the schedular criteria take into account his complaints.  

Furthermore, the Board observes that the Veteran is in receipt of a total disability rating based on individual unemployability (TDIU).  The award of TDIU also takes into account the Veteran's employment impairment as a result of his left-sided vestibular neuronitis, in addition to his other service-connected disabilities.  In sum, the evidence does not show that the Veteran is inadequately compensated for his left-sided vestibular neuronitis by the schedular criteria.  Therefore, given the lack of evidence showing unusual disability not contemplated by the rating schedule, the Board concludes that a remand to the RO for referral of this issue to the VA Central Office for consideration of an extraschedular evaluation is not warranted.


ORDER

Entitlement to an initial rating in excess of 30 percent for left-sided vestibular neuronitis is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


